Fish, J.
1. Section 434 of the Penal Code, which provides that, “If any person shall sell, or offer to sell, any spirituous, alcoholic, or malt liquors, in any quantities, within a radius of three miles of any church or public or private schoolhouse, he shall be guilty of a misdemeanor,” defines a complete affirmative offense ; and an accusation which charges one with the commission of such an offense and describes it in the language of that section is sufficient, without negativing an exception contained in a different section, viz. 435, to the effect that the provisions of the former section do not apply to an incorporated town or city. Elkins v. State, 13 Ga. 435; Hester v. State, 17 Ga. 133 (3); Jordan v. State, 22 Ga. 556; Cook v. State, 26 Ga. 605; Williams v. State, 89 Ga. 483.
2. It not being necessary to aver the negative of such exception, it follows that the State will not be required to prove it.

Judgment affirmed.


All the Justices concurring.